OPINION
By GRIFFITH, J.
This is an appeal on questions of law from the decision of the Municipal Court of Columbus in favor of plaintiff, tried by the Court with*156out the intervention of a jury. The petition alleges in substance that the defendant obtained from the plaintiff certain merchandise by the fraudulent scheme of charging merchandise to the account of Mrs. Taylor Ray and Mrs. Ben W. Chiles, in the amount of $456.78, and in its second cause of action it asks for attorney’s fees for the prosecution of this case.
The only errors assigned relate to the sufficiency of the evidence and the sufficiency of the petition. This is an action in fraud. Fraud may be predicated on a false identification. The defendant procured the merchandise by misrepresenting that she was Mrs. Taylor Ray and at another time that she was Mrs. Ben W. Chiles, and she forged their names to the charge slips as revealed by the eleven exhibits of the plaintiff. The sale of this merchandise was induced by these representations resulting in injury to the plaintiff.
Defendant contends that the petition is insufficient in that it does not contain the six essential elements requisite to maintain an action for fraud, and that lacking these averments does not state a cause of action. With this contention we respectfully disagree. In the case of Gleason v. Bell, 91 Oh St 268, it was held that such averments are not necessary. If the recital of the transaction in the petition sufficiently shows the ingredients, that is all that is required. Tested by the rule laid down in this case we hold the petition sufficient and we further hold that the evidence is overwhelming in support of the judgment entered by the Municipal Court.
Judgment affirmed.
NICHOLS, PJ, FESS, J, concur.